Per Curiam,
In his supplemental affidavit of defence the defendant admits and asserts that the plaintiff had already, to wit, on the 25th day of October, 1892, executed a full release of liens on the property in question, before the date of the contract of guaranty, which was Nov. 10, 1892. The consideration for the contract of guaranty was the releasing by the plaintiff of all right of lien upon the building and machinery of the Packing and Provision Company. At the very moment therefore when the defendant signed the guaranty he had received the consideration for which he gave the guaranty. We cannot see why he should not perform his contract. There was no occasion for any notice of acceptance. The circumstance that one note for §3,200 at two months was given in the place of two notes for §1,600 each, one at one month and the other at two months, is of no importance. The liability was precisely the same in amount, and an advantage of a month in the time of payment of one of the notes given by the Packing' and Provision Company was no disadvantage to the defendant as guarantor. The contract of guaranty distinctly provided that no extension of the notes should in any way affect or release the liability of the guarantors. The enlargement of the time of payment of one of the §1,600 notes for one month was nothing more than an extension of that note.
Judgment affirmed.